DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-11, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rudyk (US Pub 2020033297) in view of Bates (US Pub 20070083374).
Re claims 1, 8 and 9, Rudyk discloses an anomaly detection apparatus, the associated method, comprising: 
a first storage (Figure 2 element 208; Figure 1 element 106; Paragraphs 186-189, 204-209, 237-242, 252-258; calibration signaling, past signaling and crowd-sourcing to compile the data feature dictionary) that stores a signal pattern model (Figure 2 element 208; Figure 1 element 106; Paragraphs 186-189, 204-209, 237-242, 252-258; calibration signaling, past signaling and crowd-sourcing to compile the data feature dictionary) learned based on an acoustic signal for learning (Figure 2 element 208; Figure 1 element 106; Paragraphs 186-189, 204-209, 237-242, 252-258; calibration signaling, past signaling and crowd-sourcing to compile the data feature dictionary) a circumstantial feature value for learning (Figure 1 element 107, Figure 5 element 530; Paragraphs 183-184, 193, 197, 204-209, 237-242, 252-258; calibration signaling, past signaling and crowd-sourcing to compile the data feature dictionary from the ‘additional sensors’ and non-acoustic based results) calculated from an other modal signal (Figure 1 element 107, Figure 5 element 530; Paragraphs 183-184, 193, 197, 204-209, 237-242, 252-258; calibration signaling, past signaling and crowd-sourcing to compile the data feature dictionary from the ‘additional sensors’ and non-acoustic based results) for learning that is different in modal from acoustic (Figure 1 element 107, Figure 5 element 530; Paragraphs 183-184, 193, 197, 204-209, 237-242, 252-258; calibration signaling, past signaling and crowd-sourcing to compile the data feature dictionary from the ‘additional sensors’ and non-acoustic based results), 
the first storage (Figure 2; Paragraphs 177, 189-197, 202, 210-218, 228-229, 237-240, 300) in circuit communication with the processor (Figure 2; Paragraphs 177, 189-197, 202, 210-218, 228-229, 237-240, 300), 
receives an other modal signal for anomaly detection (Figure 1 element 107, Figure 5 element 530; Paragraphs 183-184, 193, 197, 204-209, 211-215, 237-242, 252-258, current readings and processing of DUT to the ‘additional sensors’) that is different in modal from acoustic (Figure 1 element 107, Figure 5 element 530; Paragraphs 183-184, 193, 197, 204-209, 211-215, 237-242, 252-258, current readings and processing of DUT to the ‘additional sensors’) to extract a circumstantial feature value for anomaly detection (Figure 1 element 107, Figure 5 element 530; Paragraphs 183-184, 193, 197, 204-209, 211-215, 237-242, 252-258, current readings and processing of DUT to the ‘additional sensors’) corresponding to the circumstantial feature value for learning from the other modal signal for anomaly detection (Figure 1 element 107, Figure 5 element 530; Paragraphs 183-184, 193, 197, 204-209, 211-215, 237-242, 252-258, current readings and processing of DUT to the ‘additional sensors’);
 receives an acoustic signal of anomaly detection target (Figure 1 element 104 to 106; Figure 2 elements 212/214/216; Paragraphs 186-189, 204-209, 211-215, 237-242, 252-258 current readings and processing of DUT to the ‘AE sensors’) and reads the signal pattern model from the first storage to calculate a signal pattern feature related to the acoustic signal of anomaly detection target based on the acoustic signal of anomaly detection target (Figure 1 element 104 to 106, outputs from 106 and 107 into 108; Figure 2 elements 212/214/216; Paragraphs 186-189, 194-196, 204-209, 211-215, 237-242, 252-258 current readings and processing of DUT to the ‘AE sensors’), the circumstantial feature value for anomaly detection (Figure 1 element 104 to 106, outputs from 106 and 107 into 108; Figure 2 elements 212/214/216; Paragraphs 186-189, 194-196, 204-209, 211-215, 237-242, 252-258 current readings and processing of DUT to the ‘AE sensors’) and the signal pattern model (Figure 1 element 104 to 106, outputs from 106 and 107 into 108; Figure 2 elements 212/214/216; Paragraphs 186-189, 194-196, 204-209, 211-215, 237-242, 252-258 current readings and processing of DUT to the ‘AE sensors’); and 
a calculates an element for indication of device operating state for performing an anomaly detection (Figure 1 element 108/109; Figure 2 elements 218/220; Paragraphs 184, 189-193, 204, 214-217, 242-245) of the acoustic signal of anomaly detection target (Figure 1 element 108/109; Figure 2 elements 218/220; Paragraphs 184, 189-193, 204, 214-217, 242-245) based on the signal pattern feature (Figure 1 element 108/109; Figure 2 elements 218/220; Paragraphs 184, 189-193, 204, 214-217, 242-245); however Rudyk fails to explicitly discloses (1) wherein determining the element comprises calculating and anomaly score; and (2) wherein the design comprises a processor; and a memory in circuit communication with the processor; and wherein the processor, when executing program instructions stored in the memory; and (3) wherein the apparatus is implemented as a non-transitory computer-readable storage medium storing a program causing a computer that is installed in an anomaly detection apparatus to perform the functions.
Regarding items (1), (2) and (3) above, this design is however disclosed by Bates.  Bates discloses (1) calculating and anomaly score (Paragraphs 44, 48-49, 60-64, 68); and further (2) wherein the design comprises a processor (paragraphs 13, 35-37; Figure 1 elements 112/114); and a memory in circuit communication with the processor (paragraphs 13, 35-37; Figure 1 elements 112/114); and wherein the processor (paragraphs 13, 35-37; Figure 1 elements 112/114), when executing program instructions stored in the memory (paragraphs 13, 35-37; Figure 1 elements 112/114); and ; and (3) wherein the apparatus is implemented as a non-transitory computer-readable storage medium (paragraphs 13, 35-37; Figure 1 elements 112/114) storing a program (paragraphs 13, 35-37; Figure 1 elements 112/114) causing a computer that is installed in an anomaly detection apparatus to perform the functions (paragraphs 13, 35-37; Figure 1 elements 112/114).
Therefore it would have obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Rudyk in order to incorporate the techniques as shown in Bates as the score determination in Bates would allow for a higher level of detail than that of the device state designations from the anomaly analysis allowing the user to make a more detailed analysis of the issue at hand, further the use of computing elements well known in the scope of the art is commonplace and done with expected and known design implementation functionality.

Re claims 2, 11 and 17; the combined disclosure of Rudyk and Bates as a whole disclose the anomaly detection apparatus according to claim 1, the associated method of claim 8, and the non-transitory computer-readable storage medium according to claim 17; Rudyk further discloses wherein the signal pattern model is a predictor (Paragraphs 209, 214-215, 219, 237-242 use of prior and historical data) that receives an input of the acoustic signal of anomaly detection target at time t (Paragraphs 209, 214-215, 219, 237-242 use of prior and historical data), and predicts a probability distribution that the acoustic signal of anomaly detection target at time t+1 follows (Paragraphs 209, 211-215, 219, 237-242, 276, 295, 331).

Re claims 5 and 14; the combined disclosure of Rudyk and Bates as a whole disclose the anomaly detection apparatus according to claim 1, and the associated method of claim 8; Rudyk further discloses wherein the acoustic signal for learning and the acoustic signal for anomaly detection are acoustic signals (Paragraphs 183-185, 213-215) generated by a generation mechanism accompanied by change of state (Paragraphs 183-185, 213-215).

Re claims 6 and 15; the combined disclosure of Rudyk and Bates as a whole disclose the anomaly detection apparatus according to claim 1, and the associated method of claim 8; Rudyk further discloses wherein the processor, when executing the program instructions stored in the memory, extracts the circumstantial feature value for learning (Paragraphs 186-189, 204-209, 237-242, 252-258); and learns the signal pattern model (Paragraphs 186-189, 204-209, 237-242, 252-258) based on the acoustic signal for learning (Paragraphs 186-189, 204-209, 237-242, 252-258) and the circumstantial feature value for learning (Paragraphs 186-189, 204-209, 237-242, 252-258).

Re claim 10, the combined disclosure of Rudyk and Bates as a whole disclose the anomaly detection apparatus according to claim 1, Rudyk further discloses wherein the processor, when executing the program instructions stored in the memory [(paragraphs 13, 35-37; Figure 1 elements 112/114) from Bates as shown above], receives the other modal signal (Figure 1 element 107, Figure 5 element 530; Paragraphs 183-184, 193, 197, 204-209, 237-242, 252-258; calibration signaling, past signaling and crowd-sourcing to compile the data feature dictionary from the ‘additional sensors’ and non-acoustic based results) for learning to calculate the circumstantial feature value (Figure 1 element 107, Figure 5 element 530; Paragraphs 183-184, 193, 197, 204-209, 237-242, 252-258; calibration signaling, past signaling and crowd-sourcing to compile the data feature dictionary from the ‘additional sensors’ and non-acoustic based results); and receives the acoustic signal (Figure 2 element 208; Figure 1 element 106; Paragraphs 186-189, 204-209, 237-242, 252-258; calibration signaling, past signaling and crowd-sourcing to compile the data feature dictionary) for learning to learn the signal pattern model using the acoustic signal (Figure 2 element 208; Figure 1 element 106; Paragraphs 186-189, 204-209, 237-242, 252-258; calibration signaling, past signaling and crowd-sourcing to compile the data feature dictionary) for learning and the circumstantial feature value and store the signal pattern model in the first storage (Figure 2 element 208; Figure 1 element 106; Paragraphs 186-189, 204-209, 237-242, 252-258; calibration signaling, past signaling and crowd-sourcing to compile the data feature dictionary).

Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rudyk as applied to claims 1 and 8 above, and further in view of Salunke (US Pub 20190373007).
Re claims 7 and 16; the combined disclosure of Rudyk and Bates as a whole disclose the anomaly detection apparatus according to claim 1, and the associated method of claim 8; but fail however to explicitly disclose wherein the signal that is different in modal from the acoustic signal is at least one of an image signal, a vibration signal, and a pressure sensor signal.
This design is however disclosed by Salunke.  Salunke discloses wherein the signal that is different in modal from the acoustic signal is at least one of an image signal, a vibration signal, and a pressure sensor signal (Paragraphs 42-44).
Therefore it would have obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Rudyk in order to incorporate the sensor design as shown in Salunke as it would be obvious to incorporate the sensor types that would best suit a given test environment and consider the specifics of the DUT in order to allow for the most efficient and effective use of the analysis processing to correctly indicate anomalies to a user.

Allowable Subject Matter
Claims 3-4, 12-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 3, 12 and 18 the prior art fails to disclose the specifics of the probability and entropy calculations.  Re claims 4 and 13 the prior art fails to disclose the specifics of storage and extraction processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631